Title: To Thomas Jefferson from Anthony Garvey, 5 February 1787
From: Garvey, Anthony
To: Jefferson, Thomas



Sir
Roüen 5 February 1787

I have Received the Honour of your Excellency’s letter with the acquit which is in rule.
There is a regular Dilly that Gos from hence to Havre (Saturday Excepted). It returns likewise every day (Saturday Excepted). The fare is 16₶ 4 for a Place.
M. Boylstons Claim for return of the duty Paid on his oil, is the more favourable, that with the neat proceeds of his said cargo, he bought Sugars at Havre which he sent to Boston, the first opperation of the Kind that ever was practised.

May I beg the favour of your Excellency to order the Inclosed to be forwarded to M. Barclay by first occasion. I have the honour to be Your Excellencys most humble & most obedient Servant,

Anthy. Garvey

